Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are presented for examination.  
2.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The current title is imprecise.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/1/20 was considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (Okada) US publication 2017/0177067.
As per claim 1, Okada discloses an electronic device [figure 2], comprising: 
a memory; a first processor;  a second processor for which power consumption is lower than power consumption of the first processor [para 27, 31];  
a communicator that communicates with an external device [para 47, 58]; and 
a switch that switches a connection destination of the communicator to the first processor or the second processor [para 9, 59, 83, 93], wherein
 in a case in which a condition for transitioning to a power suppression state that is an operating state in which power consumption is suppressed is satisfied, the second processor is to connect the communicator by the switch, and in a case in which a condition for transitioning to a normal state that is a normal operating state is satisfied, the first processor is to connect the communicator by the switch [figures 2, 3; para 9, 59, 83, 93].
Okada discloses:
 [0027] As shown in FIG. 2, the information processing device 100 includes: the first CPU 11, second CPU 12, ROM 13, RAM 14, storage unit 15, display unit 16 (first display part 16a and second display part 16b), first display control unit 17 that controls display of the first display part 16a, second display control unit 18 that controls display of the second display part 16b, operation unit 19, sensor unit 20, Real Time Clock (hereinafter called RTC) unit 21, communication unit 22, power supply unit 23, etc.

[0031] The second CPU 12 performs instruction of display control to the second display control unit 18, by executing the processing of a specific program (second execution processing), and also performs processing related to various functions implemented as functions of a wristwatch.  In the present embodiment, the second CPU 12 calculates the time based on the time signal inputted from the first CPU 11, and performs instruction of the display control to the second display control unit 18, such as the display of time, weekday or date.  In addition, the second CPU 12 is able to acquire the time signal from the RTC unit 21 at The processing of the specific program (second execution processing) executed by the second CPU 12 has low processing load due to being a simple operation compared to the OS processing (first execution processing) executed by the first CPU 11, and is executable with low power consumption.  In addition, for this reason, the hardware spec required for the second CPU 12 is sufficient if low compared to the first CPU 11.

[0047] The communication unit 22 includes a wireless communication function such as Bluetooth (registered trademark), BLE (Bluetooth Low Energy) (registered trademark), or alternatively, Wi-Fi (Wireless Fidelity) (registered trademark), and performs communication with other electronic devices (smartphone, etc.).

[0058] The communication processing unit 11g outputs information received via the communication unit 22 to each functional unit according to this information, and sends information to be sent from each functional unit to other electronic devices via the communication unit 2.  For example, in the case of receiving information notifying of the arrival of email from another electric device (paired smartphone, etc.) via the communication unit 22, the communication processing unit 11g outputs the received information to the display processing unit 11e. 
 
[0059] The state determination unit 11h determines various state of the information processing device 100, and performs processing according to the determination results.  For example, the state determination unit 11h determines the usage state of the information processing device 100, based on the detection signals of the gyro sensor and three-axis acceleration sensor acquired by the sensor information acquisition unit 11d, such as the information processing device 100 being still (state of user being still or state not being worn on arm of user), entering a posture in the case of the user holding up an arm and viewing the information processing device 100, or arm swinging of the user being detected (action swinging the arm during travel or walking).  Then, in the case of determining that the information processing device 100 is a usage state not viewed by the user, such as the information processing device 100 being still, being a posture in the case of the user viewing the information processing device 100, and the user performing an operation lowering the arm, or user arm swing being detected, the state determination unit 11h shuts down and stops operation of the OS in the first CPU 11 (i.e. stops electrical power supply to the first CPU 11), and switches to a state performing time display of the second CPU 12 (i.e. state only allowing the function of a wristwatch to work).  It should be noted that these usage states, for example, can be determined by storing signal patterns of the gyro sensor and three-axis acceleration sensor corresponding to each 

[0093] It should be noted that, in the present embodiment, it may be configured so that electrical power supply to the second CPU 12 is stopped in a state in which the first CPU 11 is executing the OS processing, and electrical power supply to the second CPU 12 is performed upon shutting down and stopping OS operation in the first CPU 11, and switching to a state performing time display of the second CPU 12.	


As per claim 2, Okada discloses an operation acquirer to send, when an 
operation of a user is acquired, a wake-up signal that causes the first processor to recover from a sleep state in which power consumption is suppressed [para 28, 57-59, 83-87]. 
 As per claim 3, Okada discloses a first display; and a second display for which 
power consumption is lower than that of the first display, wherein the communicator that is compatible with a first communication method and a second communication method that enables communication at lower power consumption than power consumption of the first communication method, and wherein the first processor is configured to: when a condition for transitioning to the power suppression state is satisfied, send a power suppression notification to the second processor, stop displaying by the first display, and transition to the sleep state, and when the wake-up signal is received from the second processor or the operation acquirer, recover the from the sleep state, start displaying by the first display, and switch communication by the communicator to communication by the first communication method, and the second processor is configured to: when the power suppression notification is received from the first processor, start displaying by the second display, and switch the communication by the communicator to communication by the second communication method, and when a 
 As per claims 4 and 5, Okada discloses the condition for transitioning to the 
power suppression state includes a predetermined amount of time elapsing during which there is no acquisition of the operation by the operation acquirer [para 59]. 
As per claim 6, Okada discloses the condition for transitioning to the normal state 
includes information received by communicator being information indicating an incoming call [para 28, 58]. 
 A per claim 7, Okada inherently discloses the second processor is further 
configured to acquire a priority of information received by the communicator, and the condition for transitioning to the normal state includes the communicator received information for which the priority acquired by the second processor is high [para 58, 59]. 
 As per claim 8, Okada discloses a first display, and a second display for which
power consumption is lower than that of the first display, wherein the second processor is configured to display, on the second display, when the priority of the information received by the communicator is not high, an icon indicating that the information is received [figures 2, 4A, 4B; para 28, 83]. 
 As per claim 9, Okada discloses an acceleration sensor to detect an 
acceleration, wherein the condition for transitioning to the normal state includes the second processor determining that a value detected by the acceleration sensor indicates a predetermined movement [para 45, 59, 80]. 
 As per claim 10, Okada discloses the second processor is further configured to 

 As per claim 11, Okada discloses a notifier to notify a user by vibration or sound 
that the operating state switched, wherein the second processor is configured to notify the user by the notifier when the condition for transitioning to the normal state is satisfied [para 58-59]. 
 As per claim 12, Okada discloses the communicator that is compatible with a 
first communication method and a second communication method that enables communication at lower power consumption than power consumption of the first communication method, and wherein the second processor is configured to: when the condition for transitioning to the power suppression state is satisfied, in a case in which the communicator is carrying out communication by the first communication method, continue the communication by the first communication method without switching the communication by the communicator to communication by the second communication method [figure 2; para 58-59, 83, 93].  	
		As per claim 13, Okada discloses the communicator that is compatible with a first communication method and a second communication method that enables communication at lower power consumption than power consumption of the first 
 As to claims 14-18, basically are the corresponding elements that are carried out 
the method of operating step in claims 1-13. Accordingly, claims 14-18 are rejected for the same reason as set forth in claims 1-13.
		As to claim 19, directed to a computer readable medium storing the program to perform the method of steps as set forth in claim 14 executed by the system disclose in claim 1. Therefore, it is rejected on the same basis as set forth hereinabove.	

6. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

May 27, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115